Citation Nr: 1339717	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  13-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1992, with the United States Navy and from September 1992 to June 1993, with the United States Air Force.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming that he has tinnitus as a result of acoustic trauma he experienced while on active duty.  He indicated on his application for compensation that the tinnitus began while he was on active duty.  A VA examination was conducted in January 2011, in part, to determine if the Veteran had tinnitus and, if so, to determine its etiology.  It was noted the Veteran reported his tinnitus began during active duty around 1990.  The examiner diagnosed the presence of tinnitus but determined that the disability was not etiologically linked to the Veteran's active duty service.  The rationale provided was that the Veteran had normal hearing, bilaterally, at enlistment into active duty and at the time of the separation examination and there were no complaints of tinnitus in the service treatment records.  The examiner also observed that the Veteran denied having hearing loss and ear problems at the time of his separation examination.  

The Board finds the VA examiner's opinion is inadequate because it did not address the Veteran's lay statements regarding his symptoms during active duty and following service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Rather, the VA examiner focused on the lack of in-service documentation concerning complaints of and diagnosis of tinnitus.  Generally, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  The Board notes the Veteran did not specifically deny he had tinnitus on his separation examination, just that he didn't have ear problems.  The Board finds the January 2011 VA examination and opinion are inadequate for purposes of determining service connection for tinnitus.  In order to satisfy VA's duty to assist, the Board finds that a remand is warranted to obtain an addendum opinion addressing the Veteran's lay testimony with respect to his symptoms.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The Board notes the Veteran failed to report for a VA examination which was scheduled in February 2013.  Significantly, the Board is unable to find any evidence that the Veteran was provided with notification by VA of the examination date.  As such, the Board is unable to ascertain whether the Veteran failed to report for the examination based on a lack of knowledge or based on a failure to cooperate.  As such, an attempt to obtain a more complete nexus opinion, and/or another VA examination if warranted, must be made.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the January 2011 VA audiological examination, or an appropriate substitute if unavailable, and request that an addendum be prepared regarding the etiology of the Veteran's tinnitus.  The entire claims file should be made available to the examiner for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred.  The examiner should prepare an addendum to the etiology opinion which takes into account the Veteran's self-reported history of experiencing tinnitus during active duty and thereafter.  Inform the examiner that the Veteran is competent to report on when his tinnitus started.  If the examiner determines that he/she cannot provide the requested opinion without another examination of the Veteran, this should be arranged.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus was etiologically linked to his active duty service.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiners clinical experience, medical expertise, and established medical principles.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  The RO must notify the Veteran that it is his responsibility to report for an examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the claim of entitlement to service connection for tinnitus.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


